DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 5 has been amended.  Claims 2, and 10-20 are cancelled.  Claims 1, 3-9, and 21-26 are pending, and are under examination on the merits.

Response to Amendment
The Amendments by Applicants’ representative Stephanie R. McCabe on 03/03/2022 has been entered.  
Terminal Disclaimer
The terminal disclaimers filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,504,988 (“the `988 patent”) has been reviewed and are accepted.  The terminal disclaimer has been recorded.


Response to Arguments/Amendments
Rejection of claims under Obviousness-type Double Patenting
The Terminal Disclaimer filed by Applicants on 03/03/2022 over the `988 patent overcomes the rejection.  The ODP rejection is hereby withdrawn.  

Claim objection
Applicant’s amendment to claim 5 overcomes the objection.  The objection is hereby withdrawn.  

Reasons for Allowance
	The present invention is drawn to a plurality of macroreticular polymer beads comprising a copolymer having a plurality of complexing cavities which selectively bind Au(S2O3)23-, wherein the copolymer is prepared from: (a) a cationic ligand monomer complexed to a non-metal surrogate ion selected from the group consisting of tetrathionate, hexathionate; hexacionate, heptyldionate, octyldionate, 1,4-phenylene diacetate; butane disulfonate, pentane disulfonate, and hexane disulfonate, (b) a non-ligand monomer, and (c) a crosslinking monomer; wherein the charge of the copolymer in the complexing cavity is opposite the charge of the target metal ion.
The closest prior art, US2008/0264868 A (“the `868 publication”), is drawn to a molecularly imprinted polymer ion exchange resin comprising a bead having a porous structure and comprising a cross-linked molecularly imprinted polymer having molecular sized cavities adapted to selectively receive and bind a specific inorganic ion in a liquid medium.  
  However, the `868 publication is distinct from the instant invention because it does not teach using "non-metal surrogate ion" of (a) of Applicant’s claim 1.  Instead, `868 publication teaches using metal cationic templates Mn2+ in EXAMPLE 3 and Zn2+ in EXAMPLE 5 of the `868 publication.  

Conclusion
Claims 1, 3-9, and 21-26 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731